Citation Nr: 1409316	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  14-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. A March 2009 rating decision denied entitlement to service connection for hearing loss, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2. Evidence received since the time of the final March 2009 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1. The March 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2. Evidence received since the March 2009 rating decision with respect to the claim of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the benefit sought with respect to the claim decided herein is granted in full, further discussion as to VA's duties to notify and assist in connection with this issue is rendered moot.  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the March 2009 rating decision, nor did he file a timely appeal to the rating decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As hearing loss is considered an organic disease of the nervous system under 38 C.F.R. § 3.309, the provisions of 38 C.F.R. § 3.303(b) are applicable in this case. 

In the March 2009 rating decision, the RO denied the claim of entitlement to service connection for hearing loss based on the absence of evidence linking the Veteran's present hearing loss and his active duty service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been received since the March 2009 rating decision that addresses this basis.

Evidence received since the March 2009 rating decision includes VA treatment records and the Veteran's lay statements.  In his March 2012 notice of disagreement, the Veteran asserted that he had submitted several letters in support of his claim, to include a letter from W. Green.  According to the Veteran, W. Green had noticed the Veteran's hearing loss immediately after the two of them were discharged from active duty.  Upon review, the Board finds that although the letter from W. Green is not a part of the claims file, the Veteran's statement alone is both new and material evidence sufficient to reopen the Veteran's claim.  The statement is new in that it had not been previously considered by VA, and it is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Namely, it addresses whether the Veteran has had continuous symptoms of hearing loss since active duty.  Therefore, the Board finds that it raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for bilateral hearing loss is granted.


REMAND

The record does not show that a VA examination was performed in connection with the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In this case, the Board finds there is competent evidence of current disabilities and some indication of an in-service event for VA purposes.  As such, the Board finds remand is warranted for a VA examination to determine the etiology of any bilateral hearing loss and tinnitus.   38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Notify the Veteran that he may submit any additional evidence in support of his claims.  Specifically, request that the Veteran provide any records reflecting an audiologist's opinion regarding his bilateral hearing loss and the letter from W. Green as noted in his March 2012 notice of disagreement.

2. Obtain and associate with the Veteran's claims file or electronic file all outstanding VA treatment records from the VA Medical Center in West Palm Beach, Florida, and any associated outpatient clinic dated from September 2013 to the present.  All attempts to obtain those records must be documented in the claims file.

3. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any bilateral hearing loss and tinnitus.  The claims file, electronic records, and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The VA examiner should review the service treatment records, VA treatment records, and the Veteran's lay statements pertaining to his in-service and post-service noise exposure and his in-service and post-service symptoms.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is related to active duty, to include any in-service noise exposure.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any tinnitus is related to active duty, to include any in-service noise exposure. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  The examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service. 

A complete rationale should be provided for any opinion or conclusion expressed.

4. Notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5. Thereafter, re-adjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


